 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY DEVON ROBERSON-                          No. 2:19-cv-2399 WBS AC P
     ANDERSON,
12
                        Petitioner,
13                                                    ORDER
            v.
14
     KEN CLARK, WARDEN,
15
                        Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

19   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF Nos. 1, 2. The matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

21   Rule 302.

22          On January 30, 2020, respondent filed a motion to dismiss this action and an amended

23   motion to dismiss. ECF Nos. 10, 11. Petitioner has not filed a response to the amended motion

24   to dismiss.

25          Good cause appearing, IT IS HEREBY ORDERED that within thirty days of the date of

26   this order, petitioner shall file and serve a response to the amended motion to dismiss. Failure to

27   comply with this order in a timely manner may result in a recommendation that this action be

28   ////
                                                      1
 1   dismissed for failure to prosecute and for failure to obey a court order pursuant to Federal Rule of
 2   Civil Procedure 41(b).
 3   DATED: March 9, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
